DETAILED ACTION

Status
This Office Action is in response to the communication filed on December 7, 2020.  Claims 1, 27, and 30 have been amended.  Claims 3-5, 16, and 17 have been canceled.  Claims 31-37 have been previously withdrawn.  Therefore, claims 1, 2, 6-15, and 18-37 are pending and claims 1, 2, 6-15, and 18-30 and presented for examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 7, 2020 has been entered.
 
Response to Amendment
A Summary of the Response to the Applicant’s Amendments:
As a result of the claim amendments, the examiner objects to claims 7-9.
As a result of the claim amendments, claim 18 is rejected under 35 U.S.C. 112(b).
Applicant’s arguments and amendments with respect to the previous rejection of claims under 35 USC § 103 not teaching the current amended claims have been considered and are 

Claim Objections
Claims 7-9 are objected to because of the following informalities:  

Claim 3 was cancelled, but claims 7-9 were not amended and still rely on cancelled  claim 3.   As a result of this cancelled claim and improper numbering, claims 7-9 also refer to “the in-image display unit” with no prior claim mention of an in-image display unit.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 18 recites the limitation "each search suggestions in the display unit".  There is insufficient antecedent basis for this limitation in the claim.  This lack of antecedent basis is the 

Claim 25 recites the limitation "the search suggestions for the user".  There is insufficient antecedent basis for this limitation in the claim.  This lack of antecedent basis is the result of the most recent amendment which removed the “search suggestions” antecedent basis from independent claim 1.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 10-15, and 18-30 are rejected under 35 U.S.C. 103 as being unpatentable over Claessens (U.S. Patent Application Publication No. 2015/0178786) in view of Vadlamani (U.S. Patent Application Publication No. 2011/0258032) and Wertheimer (U.S. Patent Application Publication No. 2010/0318418).

Regarding claim 1, Claessens discloses a computer-implemented method comprising: 
analyzing a webpage and an image embedded in the webpage (Claessens: [0012]; [0015]; [0019]; [0072]-[0074]); 
identifying, based on the analyzing, information selected from two or more of the group consisting of: 
(i) metadata associated with an image, (ii) textual content of a webpage in which the image is embedded, (iii) search queries of users that lead to the webpage and other metadata about the webpage in which the image is embedded, (iv) metadata and 
integrating the identified information (Claessens: [0074]); 
generating a concept graph using concepts identified in the identified information as seed nodes of the concept graph (Claessens: [0019]-[0020], disclosing concept detection and recognition; [0109]-[0113], disclosing generating a hierarchical taxonomy of topical concepts which is a concept graph; [0133], disclosing a vocabulary tree which is a hierarchical taxonomy of topical concepts which is a concept graph; [0147]); 
identifying seed nodes having related intent signals based on the identified data (The examiner notes that the “seed nodes” claimed by applicant are interpreted as nodes within a concept graph that represent a concept and are connected to other concepts with varying degrees of proximity representing how closely the concepts and concept intents are related.  The claimed identification of seed nodes having related intent signals based on the identified data is interpreted as identifying nodes in a concept graph that are related to the initial node created based on data identified/extracted from analysis of the webpage and image embedded in a web page.  This claim language indicates using a generated concept graph to identify related concepts based on nodes/concepts that are related.  This is taught by Claessens: [0109], “semantic phase may classify text data (e.g., text data), and metadata (e.g., metadata), as extracted from image content items (e.g., web image content items, query image content items and/or product image content items), into a taxonomy of topical concepts, sub-concepts and/or concept groups, and may use proximity as a classification factor in a concept ranking algorithm. The resulting hierarchical taxonomy may allow for gradual generalization of the extracted information, should no text data and/or tags be found that are matching the precise 
defining one or more groups of seed nodes having related intent signals (Claessens: [0109]-[0110], “semantic phase may classify text data (e.g., text data), and metadata (e.g., metadata), as extracted from image content items (e.g., web image content items, query image content items and/or product image content items), into a taxonomy of topical concepts, sub-concepts and/or concept groups”, “identify the image as being related to "bathroom", as both of these concepts are part of the parent, or concept group, "bathroom"”, “sub-concept belongs to the concept "shower", which is a sibling of the concept "bathtub", and both of these concepts 
extracting, via the context graph, concepts and related contexts capturing the intent of users visiting the webpage (Claessens: [0109]-[0110], “if a human would identify an image as being about a bathroom, but the text data and metadata extracted only contain the concepts "towel" and "bathtub", text/meta data indexer would still identify the image as being related to "bathroom", as both of these concepts are part of the parent, or concept group, "bathroom"”, “text/meta data indexer would still rank the image highly for shower taps, as this sub-concept belongs to the concept "shower", which is a sibling of the concept "bathtub", and both of these concepts share the parent, or concept group, "bathroom"”, disclosing an example of extracting via the context graph concepts and related contexts capturing the intent of users visiting the webpage displaying the image analyzed by the text/metadata indexer; [0113], “enabling programmatic identification of concepts and tags, as retrieved from image content items (e.g., web image content items, query image content items, and/or product image content items), and their inter-relationships”);
 generating a list of advertisements from the extracted concepts, wherein if the intent of the user is not specific to only one related context, then identifying contextual advertisement covering all different aspects of an intent space; (Claessens: [0020], “systems and methods for 
creating a display unit with the list of advertisements (Claessens: [0074]-[0075], “provide the selected ad components to the presentation component”, “presentation component may then combine the selected components, render them and present them as a visually appealing, contextually matched image-based ad (e.g., collage ad) to the requesting 
detecting that the user is mousing over the image embedded in the webpage, and in response, dynamically making visible the display unit including the created list of advertisements by overlaying the display unit on top of a bottom portion of the image embedded in the webpage (Claessens: [0227], “product layer displays additional information on the product hovered, and emphasizes product visually”, “Any additional or alternative information may be added to the information box, and any means of emphasizing the hovered product visually or otherwise, may be employed, or this emphasis may be omitted altogether”, “Alternatively, the added information and/or emphasis may occur on other types of user actions, next to, or instead of, a mouse over”, “all sorts of additional information may be shown on any of the user actions described before”; [0238], “ad may provide user with the option to request a list display of the products, contained in the collage ad, for example to act as a shopping list, which subsequently could be saved or shared with others, or which could be used to request similar products to be shown”; [0249], “a wish list may be shown in an appealing collage, as well as an overview of recommended products, products that other users bought or viewed, and/or other product recommendations”; wherein cursor hovering is mousing over); and
 the display unit including the created list of advertisements is dynamically made visible (Claessens: [0227]; [0238]; [0249]).

Claessens, however, teaches general cost-per-click (CPC) contextual advertising monetization, weighting a concept promotion based on the vendor of a product, and selectively displaying advertising (Claessens: [0005]; [0119]; [0216]).  However, the recitation of Claessens does not explicitly indicate generating an advertisement based both on extracted concepts and estimated cost-per-click information, and utilizing an advertisement frequency cap.  
Vadlamani, though, teaches: generating a list of advertisements from information related to estimated cost-per-clicks (CPCs) (Vadlamani: [0039], “advertisement selection component queries an advertisement inventory using selected keywords to select advertisements that will be delivered for presentation”, “information used in advertisement selection, such as for instance, bid values from advertisers, click-through rates, etc.”, “selects advertisements based on relevance of the advertisements to selected keywords and/or based on monetization (i.e., an estimate of the extent to which the advertisements will generate advertising revenue)”, disclosing selecting/generating a list of advertisements based on relevance of advertisements to selected keywords/extracted concepts and monetization/information related to estimated CPC; [0044]-[0046], “an advertisement is selected based on the identified query context and user context”, “one or more keywords are selected based on the query context and user context”, “keyword selection may also take into account monetization considerations”, “the process may select keywords that will result in the selection of advertisements that are determined to be more likely to generate greater advertising revenue”; [0058], “advertisement selection may also take into account previous user 
Vadlamani discloses that the elements of generating advertisements from extracted concepts and generating advertisements from information related to estimated CPCs are combinable by known methods and in combination, each element performs the same function as it does separately for improving advertisement selection for relevance and revenue generation.  Vadlamani teaches that the resulting improved advertisement selection relevance and revenue generation is predictable based on the combination of these elements.   Therefore, the examiner understands that generating advertisements from extracted concepts and information related to estimated CPCs is combining prior art elements of generating advertisements from extracted concepts and prior art elements of generating advertisements from information related to estimated CPCs according to known advertising methods as disclosed in Vadlamani to yield predictable results of providing increased relevance advertisements with increased revenue (Vadlamani: [0039], “selects advertisements based on relevance of the advertisements to selected keywords and/or based on monetization (i.e., an estimate of the extent to which the advertisements will generate advertising revenue)”; [0046], “keyword selection may also take into account monetization considerations”, “process may select keywords that will result in the selection of advertisements that are determined to be more likely to generate greater advertising revenue”).  Vadlamani is prior art which contains teaching, suggestion, and motivation (increased relevance advertisements with increased revenue) that would have led one of ordinary skill to modify the extracted concept based advertising of the Claessens prior art reference to include generating an advertisement based both on extracted concepts and estimated cost-per-click information (as taught in Vadlamani).  

Wertheimer, though, teaches: putting a frequency cap on how many times the unit of advertisements is made visible during a span of a preset time duration (Wertheimer: [0003], “managing advertising inventory by providing responses to inventory requests that take frequency caps into account”, “a frequency cap that indicates a desired limitation on the number of ad impressions that should be delivered to a unique user over a given period of time”; [0033]-[0034], “information that identifies a frequency cap indicating a maximum number of advertising impressions that can be delivered to a unique user during a specified period of time”, “"advertising impression" refers to the single display of a single instance of an advertisement to a single user”).  
Like Claessens and Vadlamani, Wertheimer discloses a base method for managing targeted advertising being presented to a user/consumer (Wertheimer: [0003]; [0100]). Wertheimer discloses that online advertisers with well-targeted and economical advertising campaigns utilize frequency caps as improvements to methods for managing targeted advertising (Wertheimer: [0001]; [0025]; [0100]).  Therefore, Wertheimer discloses that a resulting well-targeted and economical advertising campaign is predictable based on the use of the utilizing a frequency cap technique to improve execution of a targeted advertising campaign.  Therefore, the examiner understands that utilizing an advertisement frequency cap as disclosed in Wertheimer to execute a targeted advertising campaign (as disclosed in Claessens, Vadlamani, and Wertheimer) is use of known advertisement frequency cap technique to improve similar targeted advertising campaign methods in the same way for well-targeted and economical advertising campaigns (Wertheimer: [0001]; [0025]; [0100]).  Wertheimer is prior art 

Regarding claim 2, the combination of Claessens, Vadlamani, and Wertheimer discloses the method of claim 1 further comprising analyzing the integrated content using structured databases (Claessens: [0020], “systems and methods for matching the detected textual data and visual data, such as the detected concepts, objects and object classes, from query images to pre-defined databases with objects, including objects that are items of commerce or merchandise”, wherein the Claessens disclosed pre-defined databases with objects are structured databases used to analyze the detected and integrated content; [0084], “data, extracted by the image procurement & pre-process system from the content items (e.g., content items), may be indexed and, in some embodiments, may be stored into one or more databases by a storage & indexing system, using one or several of the many technologies available for indexing, storing and retrieving data from content items such as image data, text data and metadata, all pertaining to the content procured, e.g., content items”, wherein Claessens describes databases structured with indexes that are utilized in analysis of content; [0094], “the information, collected from web image content items, may be indexed and stored in one or many databases, for later retrieval. This database may be queried for similarity matches to a query image content 

Regarding claim 10, the combination of Claessens, Vadlamani, and Wertheimer discloses the method of claim 2, wherein the structured databases comprise one or more of an entity graph and a geo-location database (Claessens: [0084], “data, extracted by the image procurement & pre-process system from the content items (e.g., content items), may be indexed and, in some embodiments, may be stored into one or more databases by a storage & indexing system, using one or several of the many technologies available for indexing, storing and retrieving data from content items such as image data, text data and metadata, all pertaining to the content procured, e.g., content items”, wherein indexed data stored in a database is a structured database comprising an index entity graph; [0094], “the information, collected from web image content items, may be indexed and stored in one or many databases, for later retrieval. This database may be queried for similarity matches to a query image content item (e.g., query image content items 301)”; [0139], “a cascaded or tree-based search structure 

Regarding claim 11, the combination of Claessens, Vadlamani, and Wertheimer discloses the method of claim 1, further comprising analyzing the integrated content using automated language processing (Claessens: [0012], “an automated process for extracting image and text data from web images, as well as to provide a programmatic method for selecting and composing ads or ad components, visually and contextually matched to the data, extracted from the procured image”; [0015], “components of the collage ad are matched on the image data, such as … textual data, such as metadata and semantic data, associated with the image or directly surrounding the image” [0019]-[0020], “the systems and methods for detecting and analyzing images may utilize modules for object recognition based upon semantic data, textual data, metadata and/or image data and may further utilize modules for concept recognition, multi-feature object class recognition or any combination thereof”, “systems and methods for matching the detected textual data and visual data, such as the detected concepts, objects and object classes, from query images to pre-defined databases with objects, including objects that are items of commerce or merchandise”; [0060], disclosing semantic data and text data as language related to the image; [0092]; wherein Claessens discloses computer components which perform automated processing and analysis of the text/language and semantics from the integrated content in order to provide relevant advertising content, which is automated language processing).



Regarding claim 13, the combination of Claessens, Vadlamani, and Wertheimer discloses the method of claim 1, wherein the image metadata comprises objects and scenes identified by a machine or a computer vision platform that automatically processes the image (Claessens: [0019], “systems and methods for detecting and analyzing images may utilize modules for object recognition based upon semantic data, textual data, metadata and/or image data and may further utilize modules for concept recognition, multi-feature object class recognition or any combination thereof”; [0059], “Another example of "image data" is a signature, fingerprint or other non-textual data form that represents a classification or identity of the image or an object in the image”; [0092], “In performing various analysis operations on the query image content items, system may determine and/or use information that is descriptive or identifiable to the procured image itself or to objects shown in the image”, “system may analyze, select and procure query image content items to enable the IBAS to a) recognize or otherwise determine information about the central theme of the image (e.g., "kitchen", "bathroom", "women's apparel", "wedding") and other relevant information of the image, through an analysis of text data, metadata, image data, or any combination thereof; b) recognize or otherwise determine information about an object or multiple objects contained in the image, through an analysis of text data, metadata, image data, or any combination thereof, “enable the system to recognize the image and/or the object(s) in the image”; [0108], “System may contain an indexer, which may use an image data indexer to collect and index information from the actual content of non-text files (e.g., image data), through the use of a recognition component, which may employ one 

Regarding claim 14, the combination of Claessens, Vadlamani, and Wertheimer discloses the method of claim 1, wherein the concept graph represents concepts, concept metadata, and relationships between the concepts (Claessens: [0109]-[0113], “a taxonomy of topical concepts, sub-concepts and/or concept groups, and may use proximity as a classification factor in a concept ranking algorithm”, “taxonomy and associated algorithms may be laid down in a semantic tag codebook, contained in indexer”, “codebook may further include weights, priority setting rules and other factors for enabling programmatic identification of concepts and tags, as retrieved from image content items (e.g., web image content items, query image content items, and/or product image content items), and their inter-relationships”; [0133]; [0147]; wherein Claessens discloses hierarchical taxonomy concept graphs with associated metadata and established relationships between the classified concepts).

Regarding claim 15, the combination of Claessens, Vadlamani, and Wertheimer discloses the method of claim 1, further comprising linking the display unit to the image (Claessens: 

Regarding claim 18, the combination of Claessens, Vadlamani, and Wertheimer discloses the method of claim 1.
Claessens discloses wherein each suggestions in the display unit is linked to a landing page (Claessens: [0016]-[0017], “ad components used to create the collage ad”, “collage generated may then be coupled with additional data, distributed and presented to a user in a display area”, “amongst the ad components described above may be … deep links to an external product page, etc., to be shown to a user through an annotation on the product image, populating the collage ad”; [0053], “Another example of "advertising" may be an automated suggestion of similar products to a web user”; [0068], “publisher may include any entity that generates, maintains, provides, presents, and/or processes … search results”; [0072], “a publisher may receive a request for content or a search query request for search results. In response, the publisher may retrieve the requested content (e.g., access the requested content from the content repository) and provide or present the content in the form of one or many content containers to the user device, or the publisher may retrieve relevant search results (e.g., lists of web page titles, snippets of text extracted from those content containers, hypertext links to those content containers, and thumbnails of those pages or images on those pages, which may be grouped into a predetermined number of search results, displayed in one or many content containers) for the query”; [0227]; wherein Claessens discloses ad/product suggestion components, collage ads, associated advertisements, and search results components displayed in a user display unit with links to a landing page for the suggested products).
Claessens does not explicitly teach search suggestions.

Vadlamani teaches and suggests that it is a known method to provide search suggestions to a user following a user search query to obtain predictable results of reasonably expected increased relevance searching.  Vadlamani teaches that utilizing displayed search suggestions has a reasonable expectation of success of providing a user with increased relevance searching.  This increased relevance searching can result in increased contextual relevance advertising.  Therefore, the examiner understands that Vadlamani is prior art which contains teaching, suggestion, and motivation (increased relevance searching) that would have led one of ordinary skill to modify the display unit suggestions of the Claessens prior art reference to include displayed search suggestions (as taught in Vadlamani).  It would have been 

Regarding claim 19, the combination of Claessens, Vadlamani, and Wertheimer discloses the method of claim 18.
Claessens discloses wherein the landing page is delivered to the user when the user clicks on a suggestion in the display unit (Claessens: [0016]-[0017]; [0053]; [0072]). 
Claessens does not explicitly teach search suggestion in the display unit.
Vadlamani, though, teaches: search suggestion in the display unit (Vadlamani: [0016], “a search results page may be provided that includes search results aggregated into different clusters, and the end user may select a particular cluster to view search results on the search results page”; [0032], “the search engine may also aggregate the search results into a number of clusters and provide a search results page that allows an end user to navigate the clusters”; [0043], “in an embodiment in which the search results page is provided with a number of clusters of search results, the end user may sequentially select clusters to view the subset of search results associated with each cluster”; [0053], “the term "cluster" is used to refer to any grouping of search results, which may include, for instance, categories of search results, search result types (e.g., news, image, etc.), as well as any other search result aggregation”; [0055], “generating a number of expanded queries based on the original search query and performing a search using each expanded query”, “Each search would result in a set of search results, and each set of search results may be considered a cluster”; [0061]-[0062]; wherein the clusters, composed of a selectable link to a suggested grouping of search results based on an expanded 
Vadlamani teaches and suggests that it is a known method to provide search suggestions in a display unit to a user following a user search query to obtain predictable results of reasonably expected increased relevance searching.  Vadlamani teaches that utilizing search suggestions in a display unit has a reasonable expectation of success of providing a user with increased relevance searching.  This increased relevance searching can result in increased contextual relevance advertising.  Therefore, the examiner understands that Vadlamani is prior art which contains teaching, suggestion, and motivation (increased relevance searching) that would have led one of ordinary skill to modify the display unit suggestions of the Claessens prior art reference to include search suggestions in the display unit (as taught in Vadlamani).  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the display unit of Claessens to include search suggestions, as taught by Vadlamani, because doing so would increase the search results relevancy and increase the contextual advertising relevancy of Claessens, per [0020] and [0044] of Vadlamani.   

Regarding claim 20, the combination of Claessens, Vadlamani, and Wertheimer discloses the method of claim 18, 
Claessens does not explicitly teach wherein the landing page is dynamically populated with search advertisements for the clicked search suggestion. 
Vadlamani, though, teaches: wherein the landing page is dynamically populated with search advertisements for the clicked search suggestion (Vadlamani: [0016]-[0017], “a search results page may be provided that includes search results aggregated into different clusters, and the end user may select a particular cluster to view search results on the search results page”, 
Vadlamani teaches and suggests that it is a known method to dynamically populate a landing page with search advertisements for the clicked search suggestion to obtain predictable results of reasonably expected increased relevance searching and relevant advertising.  Vadlamani teaches that dynamically populate a landing page with search advertisements for clicked search suggestions has a reasonable expectation of success of providing a user with increased relevance searching and advertising.  This increased relevance searching can result in increased contextual relevance advertising.  Therefore, the examiner understands that Vadlamani is prior art which contains teaching, suggestion, and motivation (increased relevance searching and advertising) that would have led one of ordinary skill to dynamically populate a landing page with search advertisements for the clicked search suggestion (as taught in Vadlamani).  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the advertising search method of Claessens to include a landing page dynamically populated with search advertisements for a clicked search suggestion, as taught by Vadlamani, because doing so would increase the search results relevancy and increase the contextual advertising relevancy of Claessens, per [0020] and [0044] of Vadlamani.   

Regarding claim 21, the combination of Claessens, Vadlamani, and Wertheimer discloses the method of claim 20, wherein a search advertisement feed is used to dynamically populate the search advertisements (Claessens: [0067], “advertiser may directly or indirectly generate, maintain, and/or track ads”, “advertiser may include, use, or maintain, one or more data processing systems, such as servers or embedded systems, connected to the network”; [0079]-[0080], “the network may contain demand side advertising platforms and supply side advertising platforms”, “the IBAS itself may act as an ad exchange, a demand side advertising platform, or supply side advertising platform”, “may procure and process data (e.g., ad components) from advertisers”; [0097], “system may interface with or receive feeds from a library or collection of images”, “system may, through automated feeds, through (manual or programmatic) uploads by merchants or other humans operators, and/or through any other provision method, receive product image content items (e.g., product image content items), such as product databases with product images and related data records, pertaining to e-commerce objects or merchandise, from an advertiser content repository (e.g., product data repository) of advertisers (e.g., advertiser)”; wherein Claessens discloses utilizing an automated/dynamic feed of advertisement content to dynamically populate the advertisements being presented in response to a user search).

Regarding claim 22, the combination of Claessens, Vadlamani, and Wertheimer discloses the method of claim 15, further comprising tracking search advertisements clicked by the user (Claessens: [0081], “the user, the user device, the advertiser and the publisher may provide usage information to the IBAS (e.g., whether or not a conversion or click-through related to a collage ad has occurred). This usage information may include measured or observed user 

Regarding claim 23, the combination of Claessens, Vadlamani, and Wertheimer discloses the method of claim 1, wherein analyzing the integrated content further comprises analyzing user behavior profile data (Claessens: [0211], “Statistics engine may contain information pertaining to the selection and performance of collage ads”, “statistics engine may store user information, such as user behavior, socio-demographic information, and other information, pertaining to collage ads and their performance”, “Statistics engine may also provide data back to collage system, for example in the form of user data and performance data”; [0214], “Targeting data may include user information such as demographic information about the users targeted, profile data, previous collage ads selected for a user, and general location information”, “In some examples, additional or updated user information can be included in requests for collage ads and added to the targeting data for purposes of processing the request”, “applications or application categories in use by the user's device may be included in such a way that collage ads matching those applications can be identified”; [0221], “performance data may, in some embodiments, be shared through advertiser admin system and publisher admin system, and may, in these or other embodiments, be processed by ad serving engine, combined with further and/or other performance data, and send to collage system, to act as input for mapping system, for example using weighting. User may also, through consumer interface, transmit user data, behavioral data and/or preference data (e.g., user data). For example, user may send information about socio-demographic characteristics, behavioral 

Regarding claim 24, the combination of Claessens, Vadlamani, and Wertheimer discloses the method of claim 23, wherein the user behavior profile data comprises demographic information, search history, browsing history, and recent purchase history (Claessens: [0081]; [0211]; [0214]; [0221]).

Regarding claim 25, the combination of Claessens, Vadlamani, and Wertheimer discloses the method of claim 23, further comprising customizing the suggestions for the user (Claessens: [0015]; [0053]; [0214]; wherein Claessens discloses ad/product suggestions for a user that are targeted and customized based on user context).
Claessens does not explicitly teach search suggestions.
Vadlamani, though, teaches: search suggestions (Vadlamani: [0032], “the search engine may also aggregate the search results into a number of clusters and provide a search results page that allows an end user to navigate the clusters”; [0043], “in an embodiment in which the search results page is provided with a number of clusters of search results, the end user may sequentially select clusters to view the subset of search results associated with each cluster”; [0053], “the term "cluster" is used to refer to any grouping of search results, which may include, for instance, categories of search results, search result types (e.g., news, image, etc.), as well as any other search result aggregation”; [0055], “semantic query expansion is performed based on 
Vadlamani teaches and suggests that it is a known method to customize search suggestions for a user following a user search query to obtain predictable results of reasonably expected increased relevance searching.  Vadlamani teaches that utilizing customized search suggestions has a reasonable expectation of success of providing a user with increased relevance searching.  This increased relevance searching can result in increased contextual relevance advertising.  Therefore, the examiner understands that Vadlamani is prior art which contains teaching, suggestion, and motivation (increased relevance searching) that would have led one of ordinary skill to modify the customized suggestions of the Claessens prior art reference to include customized search suggestions (as taught in Vadlamani).  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the customized suggestions of Claessens to include customized search suggestions, as taught by Vadlamani, because doing so would increase the search results relevancy and increase the contextual advertising relevancy of Claessens, per [0020] and [0044] of Vadlamani.   

Regarding claim 26, the combination of Claessens, Vadlamani, and Wertheimer discloses the method of claim 1, further comprising collecting data about a user's interaction with the image using the display unit (Claessens: [0081]; [0211]; [0221]).



Regarding claim 28, the combination of Claessens, Vadlamani, and Wertheimer discloses the method of claim 27, wherein the contextually targeted advertisement comprises a display advertisement or a text advertisement (Claessens: [0015]-[0016]; [0212]).

Regarding claim 29, the combination of Claessens, Vadlamani, and Wertheimer discloses the method of claim 1, wherein the intent comprises at least one of user intent and image intent (Claessens: [0019]-[0020], “the systems and methods for detecting and analyzing images may utilize modules for object recognition based upon semantic data, textual data, metadata and/or image data and may further utilize modules for concept recognition, multi-feature object class recognition or any combination thereof”, “Embodiments described herein include systems and methods for matching the detected textual data and visual data, such as the detected concepts, objects and object classes, from query images to pre-defined databases with objects, including objects that are items of commerce or merchandise”; [0072]-[0074], “ad request may include the content in the content container, e.g., images, text, and/or video, and associated information, such as metadata or text data”, “ad request may also include the search query (as entered or parsed), information based on the query, and/or information associated with, or based on, the search results”, “information may include the content itself, a category corresponding to the content or the content request (e.g., interior decoration, fashion, lifestyle, etc.), geo-location information, and all sorts of other information, all combined in content items, submitted as a request to IBAS”, “the extraction & matching component of IBAS may extract 

Claim 30 contains language similar to claim 1 as discussed in the preceding paragraphs, and for reasons similar to those discussed above, claim 30 is also rejected under 35 U.S.C. 103 as being disclosed by the combination of Claessens, Vadlamani, and Wertheimer.

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Claessens, Vadlamani, and Wertheimer as applied to claims 1, 2, 10-15, 18, 19, and 22-30  above, and further in view of Lee (U.S. Patent Application Publication No. 2009/0148045).

Regarding claim 7, the combination of Claessens, Vadlamani, and Wertheimer discloses the method of claim 3 (See above objection).
The combination of Claessens, Vadlamani, and Wertheimer do not explicitly teach: further comprising tailoring and customizing the in-image display unit to accommodate specific requirements of an advertiser.
Claessens, however, teaches an image display unit (Claessens: [0074]-[0075], “presentation component may then combine the selected components, render them and present them as a visually appealing, contextually matched image-based ad (e.g., collage ad) to the requesting publisher (e.g., publisher), or to a user device (e.g., user device)”; [0078], “publisher may retrieve content (e.g., images) for display on a particular user device (e.g., user device) and may then send the content to the user device along with code that causes one or more collage ads from the IBAS to be displayed to the user”, “the publisher may retrieve content, retrieve one or more relevant collage ads from the IBAS, and then pre-integrate the ads and the retrieved content to form a content page for display to a user (e.g., user), upon 
Lee, though, teaches: further comprising tailoring and customizing the in-image display unit to accommodate specific requirements of an advertiser (Lee: Figure 4B, ‘404’, ‘406’, disclosing in-image display units; [0016], “applying image-based contextual advertisements to images”; [0070]-[0074], “determine the integration of one or more advertisements with an image”, “integrate an advertisement with an image based on image preferences and/or advertisement preferences”, “advertisement preferences may be set forth by a user, media content provider, advertisement service provider, program developer or administrator, search engine provider, and the like”, “advertisement preferences may be dynamically determined or determined by advertisement integrating component”; wherein Lee discloses the usage of image-based contextual advertisements which are integrated within an image on a display unit with tailoring/customization based on advertiser preferences/requirements).  
Therefore, the Examiner understands that a tailored and customized in-image display unit is applying a known technique to a known method to yield predictable results.  Claessens, Vadlamani, and Wertheimer all teach “base” methods for webpage analysis and targeted content display (Claessens: [0074]-[0075]; [0078]; Vadlamani: [0004]; Wertheimer: [0003]).  Claessens specifically teaches a “base” method of an image display unit for advertising.  The claimed invention of an advertiser tailored and customized in-image display unit can be seen as an “improvement” on the “base” method of webpage analysis and targeted content display.  Lee teaches this known technique of utilizing an advertiser tailored and customized in-image display unit is applicable to the base method of webpage analysis and targeted content display.  The level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such in-image display unit tailored features into targeted advertising campaigns.  

Regarding claim 8, the combination of Claessens, Vadlamani, Wertheimer, and Lee discloses the method of claim 3 (See above objection).
The combination of Claessens, Vadlamani, and Wertheimer do not explicitly teach: further comprising tailoring and customizing the in-image display unit to accommodate specific requirements of the publisher of the webpage.
Claessens, however, teaches an image display unit (Claessens: [0074]-[0075], “presentation component may then combine the selected components, render them and present them as a visually appealing, contextually matched image-based ad (e.g., collage ad) to the requesting publisher (e.g., publisher), or to a user device (e.g., user device)”; [0078], “publisher may retrieve content (e.g., images) for display on a particular user device (e.g., user device) and may then send the content to the user device along with code that causes one or more collage ads from the IBAS to be displayed to the user”, “the publisher may retrieve content, retrieve one or more relevant collage ads from the IBAS, and then pre-integrate the ads and the retrieved content to form a content page for display to a user (e.g., user), upon request”).  However, the recitations of Claessens, Vadlamani, and Wertheimer do not explicitly indicate a publisher tailored and customized in-image display unit.  
Lee, though, teaches: further comprising tailoring and customizing the in-image display unit to accommodate specific requirements of the publisher of the webpage (Lee: Figure 4B, 
Therefore, the Examiner understands that a tailored and customized in-image display unit is applying a known technique to a known method to yield predictable results.  Claessens, Vadlamani, and Wertheimer all teach “base” methods for webpage analysis and targeted content display (Claessens: [0074]-[0075]; [0078]; Vadlamani: [0004]; Wertheimer: [0003]).  Claessens specifically teaches a “base” method of an image display unit for advertising.  The claimed invention of a publisher tailored and customized in-image display unit can be seen as an “improvement” on the “base” method of webpage analysis and targeted content display.  Lee teaches this known technique of utilizing a publisher tailored and customized in-image display unit is applicable to the base method of webpage analysis and targeted content display.  The level of ordinary skill in the art demonstrated by the references applied shows the ability to 

Regarding claim 9, the combination of Claessens, Vadlamani, Wertheimer, and Lee discloses the method of claim 3, 
Claessens discloses further comprising tailoring and customizing the image advertisement display unit to target the user viewing the webpage (Claessens: [0074]-[0075]; [0080]; [0212]; [0214]).
The combination of Claessens, Vadlamani, and Wertheimer do not explicitly teach: the in-image display unit.
Lee, though, teaches: the in-image display unit (Lee: Figure 4B, ‘404’, ‘406’, disclosing in-image display units; [0016], “applying image-based contextual advertisements to images”; [0070]-[0074], “determine the integration of one or more advertisements with an image”, “integrate an advertisement with an image”; wherein Lee discloses the usage of image-based contextual advertisements which are integrated within an image on a display unit).  
Therefore, the Examiner understands that an in-image display unit is applying a known technique to a known device, method or product to yield predictable results.  
Therefore, the Examiner understands that utilizing an in-image display unit is applying a known technique to a known method to yield predictable results.  Claessens, Vadlamani, and Wertheimer all teach “base” methods for webpage analysis and targeted content display .

Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Claessens, Vadlamani, and Wertheimer as applied to claims 1, 2, 10-15, 18, 19, and 22-30  above, and further in view of Ramer (U.S. Patent Application Publication No. 2007/0100650).

Regarding claim 6, the combination of Claessens, Vadlamani, and Wertheimer discloses the method of claim 1, wherein the display unit is displayed on a mobile platform, including a mobile browser or a mobile application (Claessens: [0015]; [0075]-[0076]; [0209]).
Claessens, Vadlamani, and Wertheimer do not explicitly teach: being tailored to the specifics of the screen size and other attributes of such devices.
Claessens, however, teaches displaying content on a mobile platform (Claessens: [0015]; [0075]-[0076]; [0209]).  However, the recitations of Claessens, Vadlamani, and Wertheimer do 
Ramer, though, teaches: being tailored to the specifics of the screen size and other attributes of such devices (Ramer: [0135], “display may be changed based upon the screen size of the mobile communication facility, and sounds or other multimedia content may adapt to capabilities of the mobile communication facility”; [0239]-[0241], “the search function is adapted based on device type”, “a user may receive results that are filtered to include content items that are viewable/downloadable for the device and to exclude other content”; [0305], “web content is presented to mobile communication facilities based at least in part on the compatibility of the mobile content with the mobile communication facilities”).
Therefore, the Examiner understands that tailoring content to the specifics of the screen size and other attributes of mobile devices is applying a known technique to a known method to yield predictable results.  Claessens, Vadlamani, and Wertheimer all teach “base” methods for targeted content display (Claessens: [0074]-[0075]; [0078]; Vadlamani: [0004]; Wertheimer: [0003]).  Claessens specifically teaches a “base” method of displaying content on a mobile platform.  The claimed invention of tailoring content to the specifics of the screen size and other attributes of mobile devices can be seen as an “improvement” on the “base” method of targeted content display.  Ramer teaches this known technique of tailoring content to the specifics of the screen size and other attributes of mobile devices is applicable to the base method of targeted content display.  The level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate tailoring content to the specifics of the screen size and other attributes of mobile devices into targeted advertising campaign displays.  One of ordinary skill in the art would have recognized that applying the known tailoring content to the specifics of the screen size and other attributes of mobile devices technique, as taught by 

Response to Arguments
Applicant’s arguments and amendments, see Applicant Arguments/Remarks Made in an Amendment December 7, 2020, with respect to the previous rejection of claims under 35 USC § 103 not teaching the current amended claims have been fully considered and are persuasive.  However, upon further consideration, a new ground(s) of rejection is made in view of previously cited prior art from previous claim limitations.

Applicant argues that the previously cited references fail to disclose, teach, or suggest the amended claim limitations.
In response to the claim amendments, the examiner has issued a new 35 USC § 103 rejection with a reference previously cited to teach previous limitations that were removed from the claims and added back into the claims in the current amendment.  The currently cited combination of references teaches the applicant amended claims.








Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN J WHITAKER whose telephone number is (313)446-6555.  The examiner can normally be reached on M-F, 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Choi can be reached on (469) 295-9171.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J. J. W./
Examiner, Art Unit 3622
January 2, 2021

/WASEEM ASHRAF/Supervisory Patent Examiner, Art Unit 3682